        Case 1:21-cv-00138-MMB Document 22      Filed 05/13/21   Page 1 of 2




                  UNITED STATES COURT OF INTERNATIONAL TRADE
                               One Federal Plaza
                        New York, New York 10278-0001

 CHAMBERS OF
M. Miller Baker
     Judge
                                                  May 13, 2021
Via CM/ECF
       Re:    Jiangsu Zhongji Lamination Materials Co. v. U.S.
              Court No. 21-00138

To All Counsel:

       The above-captioned matter has been assigned to these chambers.
USCIT Rule 56.2(a) requires the Court to enter a scheduling order promptly
after receiving the parties’ joint status report and proposed briefing schedule.

      Accordingly, all parties shall confer and file a joint status report and an
agreed proposed briefing schedule via CM/ECF no later than June 11, 2021. In
proposing the briefing schedule, the Court encourages all parties to carefully
consider their competing commitments and to propose realistic dates they
should be able to meet.

       The Court has issued an order referring the parties to instructions for
preparing the joint appendix. The parties’ joint status report is to state which
appendix preparation method the parties have elected to use, and the parties’
proposed briefing schedule is to include the appropriate dates prescribed in the
joint appendix preparation instructions for the method the parties choose.

       Additionally, a party intervened in this case as of right after the Court
issued the order referenced in the preceding paragraph. The joint appendix
instructions do not address due dates for intervenors. Therefore, the proposed
briefing schedule must propose a briefing deadline for the intervenor that is
later than the deadline for the party supported in order to avoid the repetition
of arguments made in the earlier-filed briefs, and it must include an appropri-
ately-reduced word count limitation for the intervenor. If the intervening party
does not intend to file substantive briefs, please indicate as such.

      In the event the parties are unable to agree, each party shall file a status
report and a proposed briefing schedule no later than June 11, 2021. Counsel
       Case 1:21-cv-00138-MMB Document 22       Filed 05/13/21   Page 2 of 2

Court No. 21-00138                                                             Page 2

shall then call the Case Manager, Casey Anne Cheevers, at 212-264-1615 by
close of business on June 14, 2021, to schedule a conference call with chambers
to resolve the matters in dispute.

      Please be advised the Court will be available to assist in settlement ne-
gotiations if the likelihood of settlement warrants this use of judicial resources.

                                                   Sincerely,

                                                   /s/ M. Miller Baker
                                                   M. Miller Baker, Judge
